DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation, “the embedded component is a semiconductor chip, in particular a power semiconductor chip”, is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since the Examiner does not know what the above underlined limitation is the limitation of the claim.
For continuing examination, the Examiner considers the “a semiconductor chip” as the claimed limitation.

claim 5, the limitation, “the barrier structure directly contacts, in particular directly surrounds”, at least a part of one of the electrically conductive layer structure and/or the at least one pad”, is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since the Examiner does not know what the above underlined limitation is the limitation of the claim.
For continuing examination, the Examiner considers the “directly contacts” is the claimed limitation.
Regarding claim 7, the limitation, “consisting of a vertical through-connection, in particular a copper via, and a patterned electrically conductive layer, in particular a patterned copper foil”, is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since the Examiner does not know what the above underlined limitation is the limitation of the claim.
For continuing examination, the Examiner considers the “a vertical through-connection” and “a patterned electrically conductive layer” is the claimed limitations.
Regarding claim 11, the limitation, “apart from its main surface with the at least one pad”, is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, 
For continuing examination, the Examiner considers “apart from the component’s main surface with the at least one pad” is the claimed limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0223298 (hereafter Silvano).
Regarding claim 1, Silvano, as shown in figure 14, discloses a component carrier, comprising:
a stack comprising at least one electrically conductive layer structure (102) and at least one electrically insulating layer structure (106, 108);
a barrier structure (considering top 2 layers 108 surrounding the component 1400 or all of layers 108);
a component (1400) having at least one pad (considering contact pads on top and bottom surface of 1400), the component being embedded in the stack and/or in the barrier structure;

	Regarding claim 3, Silvano discloses the component carrier according to claim 1, wherein a material of the barrier structure comprises a ceramic material (par.68).
	Regarding claim 4, Silvano discloses the component carrier according to claim 1, wherein the embedded component is a semiconductor chip (par.66).
	Regarding claim 5, Silvano discloses the component carrier according to claim 1, wherein the barrier structure directly contacts at least a part of one of the electrically conductive layer structure and/or the at least one pad (as clearly in the figure).
	Regarding claim 6, Silvano discloses the component carrier according to claim 1, wherein the component is partially or entirely embedded within the barrier structure.
	Regarding claim 7, Silvano discloses the component carrier according to claim 1, wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of a vertical through-connection (104), and a patterned electrically conductive layer (102). 
	Regarding claim 8, Silvano discloses the component carrier according to claim 1, wherein the barrier structure is vertically sandwiched between a first portion of the stack (upper 106) and a second portion of the stack (lower 106). 
	Regarding claim 10, Silvano discloses the component carrier according to claim 1, wherein the component is laterally surrounded by the stack and mounted on the barrier structure (component 1400 is on the lowest layer 108). 
	Regarding claim 11, Silvano discloses the component carrier according to claim 1, wherein apart from the component’s main surface with the at least one pad, the 
	Regarding claim 12, Silvano discloses the component carrier according to claim 1, comprising at least one of the following features:
 the component carrier comprises at least one component embedded in the component carrier, wherein the at least one component is in particular selected from a group consisting of an electronic component;  
	wherein at least one of the electrically conductive layer structures of the 
component carrier comprises at least one of the group consisting of copper;
wherein the electrically insulating layer structure comprises at least one of the group consisting of epoxy resin (106 can be epoxy resin) or a ceramic (108 is ceramic), and a metal oxide;
wherein the component carrier is shaped as a plate;  wherein the component carrier is configured as one of the group consisting of a printed circuit board.
Regarding claim 13, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silvano.
Regarding claim 2, Silvano discloses the component carrier according to claim 1, except wherein the barrier structure is a molded structure. 
A ceramic layer or structure is formed from molding is old and well known in the art.  Therefore, the Examiner takes Official Notice that such molded ceramic structure is well known in the printed circuit board art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the barrier structure is a molded structure, since such molded ceramic is old and well known in the printed circuit board art.
Regarding claim 9, Silvano discloses the component carrier according to claim 1, wherein the component is inherently accommodated in a cavity of the stack, and the barrier structure closes the cavity.
Alternatively, a component is accommodated in a cavity of a stack is old and well known in the printed circuit board art.

Regarding claim 14, the limitations of the claimed method steps comprising: “providing a component carrier including a stack, a barrier structure (108) connected to the stack and a component having at least one pad, the component being embedded in the stack and/or in the barrier structure, the stack having at least one electrically conductive layer structure and at least one electrically insulating layer structure, wherein at least a portion of one of the at least one electrically conductive layer structure and the at least one pad comprises copper in contact with the barrier structure; applying a mold material to the component carrier”, would have been necessitated by the product structure discussed in claims 1 and 9 above.
Silvano does not disclose applying an electrical potential to the component carrier thereby reducing or inhibiting copper migration when conducting an electric current, in particular a current of at least 1 Ampere, by at least one of the at least electrically conductive layer structure and/or by the at least one pad. 
However, such optimization of characteristics of the materials which have been held to be within the skill of the ordinary artisan (see MPEP 2144.04).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have applying an electrical potential to the component carrier thereby reducing or inhibiting copper migration when conducting 
Regarding claim 15, Silvano does not disclose the barrier structure 
substantially inhibits the copper migration with the current having a current 
density up to 100 kA/cm.sup.2, preferably up to 200 kA/cm.sup.2, most preferred 
up to a value being higher than 200 kA/cm.sup.2.
As discussed in claim 14 above, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the barrier structure substantially inhibits the copper migration with the current having a current density up to 100 kA/cm.sup.2, preferably up to 200 kA/cm.sup.2, most preferred up to a value being higher than 200 kA/cm.sup.2 in order to meet a specific requirement for a predetermined workable range of the carrier.  Furthermore, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2004/0099364 discloses a method of producing a composite sheet comprising molding of ceramic powder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOA C NGUYEN/Primary Examiner, Art Unit 2847